department of the treasury inte rnal reve nue se rvi ce washington d c sin contact person identification_number telephone number date date number info release date employer_identification_number dear sir or madam we have considered your ruling_request dated date we have spoken with your representative on several occasions regarding your proposed transactions because you are unable to state your plans with specificity at this time we cannot rule definitively on whether any of your proposed activities will generate unrelated_business_taxable_income however we are happy to offer you some general information that may be helpful you state that you are exempt under sec_501 of the internal_revenue_code and file form_990 annually you own the stock ownership a carpet cleaning and construction company is a commercial corporation and files form_1120 annually you plan to accept contributions of building materials from and to use those materials in various business activities to generate funds for the support of three orphanages you operate in and various ministries in which you engage in the united_states the tax on unrelated_business_income applies to all organizations exempt from tax under sec_501 except certain u s instrumentalities unrelated_business_income is the income from a trade_or_business that is regularly carried on by an exempt_organization and that is not substantially related to the performance by the organization of its exempt_purpose or function other than the fact that it uses the profits from the activity to fund those exempt purposes the term trade_or_business generally includes any activity carried on for the production_of_income from selling goods or performing services business activities are considered regularly carried on if they are engaged in frequently or continuously and are pursued in a manner similar to comparable commercial activities of nonexempt organizations a business activity is not substantially related to an organization’s exempt_purpose unless it contributes importantly to the accomplishment as opposed simply to the funding of the organization’s exempt purposes the determination of whether a certain activity generates unrelated_business_income must be made by considering all the facts and circumstances your letter presents numerous hypothetical situations in which you ask us to apply a facts and circumstances analysis to determine whether a particular activity would be considered an unrelated_trade_or_business we don’t have sufficient facts about any one activity described in your letter to do this however an activity that is conducted only once or on a limited irregular basis might not be considered unrelated_trade_or_business for instance if or an individual donor made a donation of building supplies or a barn to you and you sold it on a one time basis it would most likely not be considered a trade_or_business and the income would not be taxable the more often an activity is conducted the more likely it will be considered a trade_or_business regularly carried on your hypothetical situations imply that the described activities will be of an ongoing nature rather than a one time deal and that they will be regularly carried on some activities are excluded from the definition of unrelated_trade_or_business even if the activity is a trade_or_business and it is regularly carried on two exclusions may apply to the activities that you are contemplating first the volunteer labor exception applies to a trade_or_business in which substantially_all the work is performed for the organization without compensation_for example a retail store staffed by unpaid volunteers who perform substantially_all the work would not be taxed as unrelated_trade_or_business income the second exception the donated merchandise exception applies to a trade_or_business that consists of selling merchandise substantially_all of which the organization receives as gifts or contributions an example of this would be the operation of a thrift shop selling donated clothes and books these exceptions are independent of each other a business operated entirely by volunteer labor may purchase or manufacture inventory for sale while a business selling only donated goods may hire a paid staff to conduct the business thus in situation might donate miscellaneous building parts to you on a regular basis you could sell the parts as is and use the funds generated to further your exempt purposes the donated merchandise exception would exclude revenue from this source from the tax on unrelated_business_income whether or not you paid a staff to conduct the business if you use the material to manufacture a different product for sale the donated merchandise exception would not apply however if the new products are produced and sold exclusively by volunteers the revenue generated would be excluded from the tax on unrelated_business_income under the volunteer labor exception situation is similar to situation except that the building parts are donated by the building’s owner rather than the donated merchandise exception and volunteer labor exception would operate in the same way if you sell the items as is the donated merchandise exception applies if you alter the property but the business is conducted by workers who receive no compensation the volunteer labor exception applies in situation you indicate that individuals are willing to donate wooden barns to you you would dismantle the barns and sell the beams whether the donated merchandise exception applies depends on all the facts and circumstances without further details we are not able to determine whether the donated merchandise exception would apply if you dismantle the barns transport and store the wood and sell the wood as unfinished beams the activity of taking down the barn and clearing the land is itself a business activity the volunteer labor exception might apply if all the work is done by individuals who receive no compensation please be advised that this letter is advisory only and has no binding effect on the service the information provided here cannot be relied upon as a ruling on the matters discussed because we have not given you a definitive ruling upon which you can rely we will return the user_fee you submitted with your request the processing of this matter may take several additional weeks if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gerald v sack manager exempt_organizations technical group
